Citation Nr: 0612167	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which the RO denied the benefit 
sought on appeal. The appellant, who had active service from 
June 1981 to June 1984, appealed that decision to the BVA. 
Thereafter, the RO referred the case to the Board for 
appellate review.

The Board remanded the case for further development in June 
2005.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a December 1997 rating decision, the RO denied service 
connection for a seizure disorder.  The appellant was 
notified of that decision on December 23, 1997.    

3.  In December 2002, the appellant submitted a request to 
reopen the final December 1997 rating decision denying 
service connection for a seizure disorder.  

4.  The evidence received since the final December 1997 
rating decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  A December 1997 rating decision that denied the 
appellant's claim of entitlement to service connection for a 
seizure disorder is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received subsequent to the December 1997 
decision is new but not material evidence; and the request to 
reopen the claim for a seizure disorder is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the appellant was 
provided two VCAA notice letters dated in August 2003 and 
June 2005.  The first letter, provided to the appellant prior 
to the initial decision in this case, notified him of the 
type of evidence necessary to establish entitlement to the 
benefit sought.  Specifically, the letter informed the 
appellant of the previous denial for service-connected 
compensation for a seizure disorder and the need for 
submission of new and material evidence to show that his 
seizure disorder was incurred in or aggravated by military 
service. See August 2003 letter, p. 1.  The RO explained that 
new evidence is evidence that has not previously been 
considered, is not merely cumulative and is not evidence that 
tends to reinforce a previously well-established point.  In 
the same letter, the RO informed the appellant that material 
evidence is evidence that is relevant to the issue of service 
connection.  While the August 2003 letter notified the 
appellant as to the requirements for reopening his previously 
denied claim, it did not specify whether or not the appellant 
or the VA bore the burden of producing or obtaining that 
evidence or information.  Thus, it did not strictly comply 
with the requirements of the VCAA.  

Thereafter, the appellant received the November 2003 rating 
decision and a January 2004 Statement of the Case (SOC).  
Collectively, these documents issued in connection with this 
appeal reiterated the substance of the VCAA by notifying the 
appellant of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Notably, 
under the "Reasons and Bases" section of the January 2004 
SOC, the appellant was informed of not only the definitions 
of "new" and "material" evidence, but was also 
specifically told that the evidence he had submitted in 
support of reopening his claim was not sufficient since it 
showed only that he had been treated post-service for a 
seizure disorder. See January 2004 SOC, p. 12.  The appellant 
was told that the submitted medical records failed to provide 
evidence linking his current seizure disorder to his military 
service; and that "without new and material evidence showing 
[his] seizure disorder began in or was caused by some event 
or experience from [his] military service, service connection 
remain[ed] denied." Id.; See Kent v. Nicholson, No. 04-181, 
slip op. at 10 (U.S. Vet. App. Mar. 31, 2006)(VCAA requires 
VA to look at the bases for the denial in the prior decision 
and to respond with notice that describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial).

In response, the appellant mentioned for the first time that 
a physician from Tampa General Hospital named Dr. Tatum told 
him that his seizure disorder developed as a result of a bad 
fever he experienced in service. See November 2003 statement 
with notice of disagreement; January 2004 statement with VA- 
Form 9.  Based upon the appellant's statements, the Board 
remanded the appeal for the purpose of obtaining outstanding 
private treatment records from Tampa General Hospital, 
specifically the records of Dr. Tatum. See June 2005 
decision, p. 4. 

After the Board remanded the appellant's claim for further 
development, the appellant received a June 2005 VCAA notice 
letter from the Appeals Management Center (AMC), which 
essentially satisfied the VCAA notice requirements by 
informing the appellant about: (1) the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) the information and evidence the VA would seek to 
provide; and the (3) the information and evidence the 
appellant was expected to provide. See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, the June 2005 letter told 
the appellant to submit any evidence not previously 
considered by the RO (i.e., "new" evidence) or information 
that the appellant might have that pertained to his claim 
(the fourth notice element required for VCAA notification). 
See June 2005 letter, p. 1; Kent v. Nicholson, slip op. at 
10.     

In situations such as these, when a claimant is provided 
belated VCAA notice after the issuance of the rating decision 
on appeal, the Court has held that the claimant has a right 
to a VCAA content-complying notice and proper subsequent VA 
process. See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the June 2005 VCAA notice did not precede the 
initial rating decision in this case, the Board notes that 
the appellant received appropriate VCAA notice and that his 
claim was readjudicated after the notice was given. See the 
December 2005 Supplemental Statement of the Case.  In 
addition, the appellant has also had ample opportunity to 
respond.  

In response to the June 2005 letter, the appellant submitted 
a statement and an authorization for records from Tampa 
General Hospital.  He did not, however, provide a specific 
authorization for Dr. Tatum.  He reported that he met Dr. 
Tatum at Tampa General Hospital, where Dr. Tatum told him 
that his seizures resulted from a fever the appellant 
developed while training in service. See June 2005 statement 
in support of claim.  The appellant indicated that he tried 
to contact Dr. Tatum, but had been unable to locate him. Id.   

After the AMC obtained copies of the appellant's private 
medical records from Tampa General Hospital (which did not 
contain treatment records from Dr. Tatum), and additional VA 
medical records were associated with the claims file, the 
appellant's claim was readjudicated in a December 2005 
Supplemental Statement of the Case (SSOC).  Under the 
"Reasons and Bases" section of this SSOC, the AMC notified 
the appellant that the new evidence submitted indicated only 
post-service treatment for a seizure disorder; and did not 
establish a relationship of such treatment to service. See 
December 2005 SSOC, p. 7.  After evaluating the evidence, the 
AMC determined that a preponderance of the evidence failed to 
establish a relationship between the appellant's seizure 
disorder and any circumstance in service; that a seizure 
disorder was not shown to be incurred in or aggravated by 
service; and that the disorder was not shown manifested to a 
compensable degree within one year of discharge from service. 
Id.  The appellant's representative then submitted a 
statement on the appellant's behalf in February 2006 and a 
Written Brief Presentation to the Board in March 2006 in 
which he neither contended nor argued that any defect or 
deficiency in the VCAA notice had resulted in any prejudice 
in the adjudication of this appeal. 

The Board finds that the appellant's actions in this case, 
particularly in notifying the RO and the AMC of a potential 
nexus opinion from Dr. Tatum, indicate that he was aware of 
the evidence necessary to prevail in reopening his claim.  In 
addition, although the Board observes that the specific 
notice as to what evidence the appellant needed to submit in 
order to reopen his claim was provided in the SOC and SSOC 
and more general notice was provided in the VCAA letters, the 
Board concludes that such a defect in providing notice to the 
appellant was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  
Dingess/Hartman, slip op. at 22.   

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to reopen 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal. See Dingess, supra.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby). In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against reopening the appellant's claim of 
entitlement to service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal. 
See statements from the appellant's representative dated in 
February 2004 and February 2006.   Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records, VA medical records 
and private medical records have been associated with the 
claims file.  The Board acknowledges that the appellant has 
not been afforded a VA examination in connection with his 
seizure disorder claim, even though the appellant's 
representative has requested one on the appellant's behalf. 
See December 2002, February 2004 and February 2006 
statements.  However, the Board observes in this regard that 
unless new and material evidence is submitted, the duty to 
assist a veteran does not include a VA examination. 38 C.F.R.  
§ 3.159(c)(4)(iii).

Lastly, the Board observes that neither the appellant nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  In fact, the appellant informed the RO that 
he does not know of any additional material that he can 
provide in support of his claim. See January 2004 statement 
with VA Form 9.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to service connection 
for a seizure disorder has been obtained and the case is 
ready for appellate review.

B.  Law and Analysis 

The appellant contends that his current seizure disorder 
manifested during service as a result of a bad fever he 
developed in service. See November 2003 and January 2004 
statements.  Applicable law provides that service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  Service connection may also be 
granted for certain chronic diseases, such as epilepsies, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
101,1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the appellant previously submitted a claim of 
entitlement to service connection for a seizure disorder in 
August 1997; and that request was denied in a December 1997 
rating decision on the basis that the appellant's claim was 
not well-grounded as there was no record of treatment for a 
seizure disorder in service; and that while private post-
service medical records contained in the claims file showed 
treatment for a seizure disorder, the records did not provide 
evidence indicating that the disorder began during military 
service.  See service medical records dated from June 1981 to 
June 1984; medical records from Drs. Fernandez and Ramero 
dated from May 1995 to September 1997.  

The appellant was notified of the denial of service 
connection and his right to appeal in a letter dated December 
23, 1997.  Although the appellant reports that he submitted 
an appeal to this rating decision for which he never received 
a response (See November 2003 notice of disagreement), the 
Board observes that no such written disagreement is contained 
in the claims file.  In fact, the first correspondence 
contained in the claims file subsequent to the December 1997 
notice letter is a request from the appellant's 
representative dated in December 2002 essentially requesting 
that the appellant's claim be reopened.  Since the claims 
file does not reflect that the appellant submitted a timely 
appeal to the December 1997 rating decision, the Board finds 
that the December 1997 is a final, unappealed decision and is 
not on appeal to the Board.  See 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

In December 2002, the appellant requested that his claim for 
service connection for seizure disorder be reopened.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

Evidence associated with the claims file since the December 
1997 rating decision consists of statements submitted by the 
appellant; VA medical records from Bay Pines VA Medical 
Center (Bay Pines VAMC) dated in March 1998; records from the 
VA Medical Center in St. Cloud (St. Cloud VAMC) dated from 
November 2000 to November 2004; medical records from Tampa 
General Hospital dated from February 1997 to June 1998; and 
an abstract of an internet article on the long-term 
neuropsychological sequelae of fever associated with amnesia. 

While the medical records referenced above are new evidence 
in that they had not previously been associated with the 
claims file, they do not constitute material evidence since 
they reiterate the same information previously considered by 
the RO in the December 1997 rating decision, namely that the 
appellant presently has a seizure disorder.  These records do 
not support the assertion that either (1) the appellant's 
seizure disorder manifested during service or within one year 
of separation from service or (2) there is a medical nexus 
between his current disorder and service.  They are in fact 
cumulative of the records obtained previously from Drs. 
Fernandez and Ramero in that they relate only to the 
appellant's present seizure disorder; and do not suggest that 
this disorder manifested during service or within one year 
from separation of service.  Therefore, these medical records 
cannot substantiate the necessary unestablished elements of 
the appellant's claim; and thus are not material to the issue 
at hand.  

The appellant's statements in November 2003 and January 2004 
reiterate the appellant's belief that his seizure disorder is 
the result of a bad fever that he got in service.  The 
factual question of whether the appellant's seizure disorder 
is in any way related to service is a medical question that 
requires medical expertise to answer.  The appellant's 
statements do not constitute material evidence sufficient to 
reopen the appellant's claim since the appellant has not been 
shown have either the requisite training or expertise to 
offer an opinion that requires medical expertise, such as the 
etiology of his seizure disorder. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the statements are not 
material to the appellant's claim.  Although these statements 
reflect that the appellant purportedly had been told by a 
private medical provider that his seizure disorder was 
related to a fever the appellant experienced in service, the 
Board observes that the appellant's claim was remanded in 
June 2005 for the purpose of obtaining either a statement or 
records from this medical provider.  However, as set forth 
above, the appellant failed to submit these medical records 
and also did not provide an authorization to the RO so that 
these records could be obtained.  As these records have not 
been associated with the claims file, they cannot provide a 
basis upon which to reopen the appellant's claim.      

Finally, the Board finds that the extract of an internet 
article is also not new and material.  This excerpt discusses 
the long-term neuropsychological sequelae of fever associated 
with amnesia; the investigation reported involved 36 VA 
patients with a history of serious febrile illness that did 
not involve febrile seizures and resulted from diseases that 
did not directly involve the brain.  The Board observes that 
the Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  However, in the present case, the extract 
evidence submitted on the veteran's behalf is not accompanied 
by the opinion of any medical expert linking the veteran's 
seizure disorder to inservice fever.  Additionally, it fails 
to demonstrate with a degree of certainty the relationship 
between the current seizure disorder and any fever the 
veteran had in service.  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the veteran's claim.

Thus, while new evidence has been associated with the claims 
file since the December 1997 rating decision, this evidence 
is either duplicative or immaterial in nature and therefore 
does not assist in substantiating the appellant's claim or 
raise a reasonable possibility of substantiating the claim.  
While the appellant's representative argues this evidence is 
material, by definition, as it was acquired in the form of 
remand development (See March 2006 Brief, p. 2), the Board 
observes that the simple addition of evidence to a claims 
file does not make that evidence material.  As set forth 
above, material evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a)(emphasis added).  As the post-remand 
evidence fails to relate to the unestablished facts necessary 
to substantiate the claim in this case (that the appellant 
experienced an incident in service that is medically related 
to his current seizure disorder), the evidence is by 
definition not material.  
 
Therefore, for the reasons discussed above, the Board finds 
that new and material evidence has not been presented to 
reopen the appellant's claim of entitlement to service 
connection for a seizure disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a seizure disorder has 
not been presented, and the appeal is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


